57 F.3d 1070NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Mark A. TURNER, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, et. al., Defendant-Appellee.
No. 94-3215.
United States Court of Appeals, Sixth Circuit.
June 9, 1995.

Before:  KENNEDY and SUHRHEINRICH, Circuit Judges;  and CHURCHILL, District Judge.*
PER CURIAM.


1
Plaintiff, Mark A. Turner, appeals the District Court's grant of summary judgment in this employment discrimination action.  Plaintiff contends that defendant, General Motors Corporation, violated Title VII of the Civil Rights Act of 1964 by maintaining a religiously and racially hostile workplace, inappropriately transferring plaintiff, and retaliating against plaintiff for filing discrimination charges.  Plaintiff also brings state law claims for discharge in violation of public policy, intentional infliction of emotional distress, vicarious liability, and intentional tort.  After reviewing the briefs and the record in this case, we believe that the District Court's opinion adequately addresses all of the issues plaintiff raises on appeal.  Accordingly, we AFFIRM the District Court's grant of summary judgment based on the reasoning in the District Court's opinion.



*
 The Honorable James P. Churchill, United States Senior District Judge for the Eastern District of Michigan, sitting by designation